Opinion filed September 24, 2009




                                             In The


   Eleventh Court of Appeals
                                           ___________

                                      No. 11-09-00073-CV
                                          __________

      OWL CREEK OPERATING CO., INC.; DALLAS O&G ENERGY
        GROUP, L.P.; AND OWL CREEK WEST, L.L.C., Appellants

                                               V.

             SODA SPRINGS PARTNERS, L.P. AND GOLDEN CHEEK
                        VENTURES, L.P., Appellees


                           On Appeal from the 29th District Court

                                     Palo Pinto County, Texas

                                   Trial Court Cause No. C42419


                            MEMORANDUM OPINION
       Appellants have filed in this court a notice of dismissal. Appellants state that they have
deposited with the clerk of the trial court the amount owed under the judgment. The appeal is
dismissed.


                                                           PER CURIAM
September 24, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.